—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered January 18, 2000, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19; People v Carolan, 265 AD2d 337; People v Udzinski, 146 AD2d 245), as he failed to specifically raise this issue in either of his motions for a trial order of dismissal (see People v Williams, 247 AD2d 416, 417). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its *600determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Santucci, J.P., Feuerstein, Luciano and Schmidt, JJ., concur.